Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 11/30/2021.
Claims 1-4, 6, 9-12, 14 and 17-24 are allowed in this office action.
Cancellation of claims 5, 7-8, 13 and 15-16 is acknowledged.

Allowable Subject Matter
Claims 1-4, 6, 9-12, 14 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is, the applicants claimed invention disclose A set of thin foil surfaces configured to achieve a joint between the foil surfaces, the set of the foil surfaces comprising: a first portion of surface for providing the joint; a pixelized type embossing on the first portion of surface; a second portion of surface for providing the joint, wherein the second portion of surface is shaped to correspond to the first portion of surface for making the joint between the first portion of surface and the second portion of surface through contact, the thin foil that provides for the set of thin foil surfaces includes a sheet of paper delimited by two opposed substantially parallel borders, the first portion of surface is located at a first one of the parallel borders, the second portion of surface is located at a second of the parallel borders, the second one opposed to the first one of the parallel borders, and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna  Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731    

/ANDREW M TECCO/Primary Examiner, Art Unit 3731